Citation Nr: 1539088	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-23 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected migraine headaches, prior to March 22, 2012.    

2.  Entitlement to a TDIU due to the service-connected migraine headaches, for the purpose of establishing entitlement to a special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s), from March 22, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service in the Army from September 1975 to September 1979 and in the Marine Corps from April 1988 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to a total disability rating based on individual unemployability (TDIU).  A notice of disagreement was received in November 2008; a statement of the case was issued in June 2009 and a VA Form 9 was received in June 2009.  Another supplemental statement of the case was issued in November 2011.  

Thereafter, within a VA Form 9 received in December 2011, the Veteran requested a BVA video conference hearing.  However, in August 2015, the Veteran failed to appear for his scheduled video conference hearing, and provided no explanation for his failure to appear.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

As will be discussed below, the Board notes that for the period from March 22, 2012, the Veteran is rated 100 percent disabled for schizophrenia.  Accordingly, a finding that the Veteran's TDIU rating is warranted based solely on his migraine headaches would help establish eligibility for special monthly compensation (SMC).  Therefore, the Board will also address the inferred issue of whether the Veteran's service-connected migraine headaches, alone, entitled him to a TDIU rating, from March 22, 2012, for purposes of establishing SMC under 38 U.S.C.A. § 1114(s).
The issue of entitlement to TDIU due to service-connected migraine headaches, prior to March 22, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from March 22, 2012, the Veteran is rated 100 percent disabled for schizophrenia, and is rated 50 percent for migraines.  The combined service connected rating is 100 percent. 

2.  For the period from March 22, 2012, the record is at least in relative equipoise as to whether the service connected migraine headaches, alone, render the Veteran unable to secure substantially gainful employment.

3.  For the period from March 22, 2012, the Veteran has a service-connected disability rated as total, and has an additional service-connected disability independently ratable at 60 percent or more. 


CONCLUSION OF LAW

1.  From March 22, 2012, the Veteran meets the criteria for entitlement to a total disability rating based on TDIU, on a schedular basis due to the Veteran's service connected migraine headaches, for the purpose of establishing SMC under 38 U.S.C.A. § 1114(s).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist
 
As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2015).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by a September 2008 letter sent to the Veteran prior to the decision on appeal.  In this September 2008 letter, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for entitlement to a TDIU, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has not identified any records that relate to his TDIU claim, nor does he allege that there is any outstanding evidence in his possession that is needed for full and fair adjudication of his claim. 

The RO has obtained the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Social security records were also obtained and reviewed.  Virtual VA records have been reviewed.  The Veteran was afforded a VA examination in October 2008.   

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board also is unaware of any such evidence. 
Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  TDIU due to Migraine Headaches, for the purpose of establishing entitlement to SMC, from March 22, 2012

The Veteran seeks entitlement to TDIU.  He asserts that he cannot work due to the severity of his migraine headaches.  

Total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

A TDIU rating is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of TDIU based on a single service-connected disability may form the basis for a claim for special monthly compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008), resulting in revocation of VAOPGCPREC 6-99, which held that TDIU could not be considered if a claimant already had a 100 percent rating for one or more disabilities.  

The award of a total schedular rating does not moot the issue of entitlement to TDIU, as TDIU may still be assigned on the basis of the Veteran's remaining service-connected disabilities, including on an extraschedular basis.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010); Bradley v Peake, 22 Vet. App. 280, 292-93 (2008).  Thus, the issue remains in appellate status.

In this case, the Veteran has a 100 percent rating for his service-connected schizophrenia, previously claimed as personality disorder.  Accordingly, an award of TDIU based on schizophrenia would result in duplicative payment, and the question before the Board is whether his other service-connected disability, alone, renders him unemployable. 

The Veteran was afforded a VA examination in October 2008 for his TDIU claim.  During this examination, the Veteran remarked that he had approximately 300 incapacitating episodes of headache pain in the past 12 months.  See October 2008 VA Examination.  The Veteran claimed that each of these episodes lasted for 2-3 hours during which time he would have to lie down in a dark room.  Id.  

The Veteran stated that his headache condition affected his occupational duties by causing decreased concentration, increased absenteeism, increased tardiness, and need for more frequent rest breaks.  Id.  Moreover, the Veteran remarked that his headache pain was at times so severe that he was not able to think in a clear manner.  Id.

Taking these functional impairments into account, the October 2008 VA examiner concluded that the Veteran's service-connected disability of headaches was sufficient, without regard to other factors, to prevent him from performing the mental and physical tasks required to obtain or keep substantially gainful employment due to the severity of  his daily headaches.  Id.  Furthermore, the examiner noted that due to the Veteran's inability to be relieved of chronic severe daily headache pain, the Veteran was unlikely to be able to sustain concentration and the persistence required to complete the ordinary tasks of a job in a regular eight-hour per day, 40 hours per week, occupation.  Id.

At the onset, the Board notes that the Veteran has two service-connected disabilities: schizophrenia and migraine headaches.  The Veteran's schizophrenia disability is rated at 100 percent, from March 22, 2012, and his migraine headaches disability is rated at 50 percent, from August 13, 1999.  See March 2013 Rating Decision Codesheet.  Accordingly, the Veteran's combined rating for his two disabilities, from March 22, 2012, is 100 percent.  See 38 C.F.R. § 4.25.  

Therefore, the Board finds the October 2008 VA examiner's opinion probative in determining that the Veteran's service connected migraine headaches, alone, render him unable to secure substantially gainful employment.  As a result, the Veteran meets the criteria under 38 C.F.R. § 4.16(a) for entitlement to a total disability rating due to his migraine headaches.  

As the Veteran has a single disability independently ratable at 100 percent, with sufficient additional disability rated as total based on TDIU, the Veteran is entitled to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s), for his migraine headaches.  See Bradley v. Peake, supra.


ORDER

For the period from March 22, 2012, entitlement to SMC based on a single disability independently ratable at 100 percent, with sufficient additional disability for a separate award of TDIU based on service-connected migraine headaches, is granted, subject to laws and regulations governing the award of monetary benefits.  


REMAND

Importantly, the Veteran can establish entitlement to TDIU due to service-connected migraine headaches, on an extraschedular basis, under 38 C.F.R. § 4.16(b), for the time period prior to March 22, 2012. 

VA's policy is to award TDIU in all cases in which service-connected disabilities preclude gainful employment, regardless of the percentages awarded.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to assign an extraschedular TDIU in the first instance, appropriate cases may be referred to the Director of the VA Compensation and Pension Service or Undersecretary for Benefits for extraschedular consideration if it is determined the circumstances present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b).

As mentioned previously, the Veteran was afforded a VA examination in October 2008 for his TDIU claim.  During this examination, the Veteran remarked that he had approximately 300 incapacitating episodes of headache pain in the past 12 months.  See October 2008 VA Examination.  The Veteran claimed that each of these episodes lasted for 2-3 hours during which time he would have to lie down in a dark room.  Id.  The Veteran stated that his headache condition affected his occupational duties by causing decreased concentration, increased absenteeism, increased tardiness, and need for more frequent rest breaks.  Id.  Moreover, the Veteran remarked that his headache pain was at times so severe that he was not able to think in a clear manner.  Id.

Taking these functional impairments into account, the October 2008 VA examiner concluded that the Veteran's service-connected disability of headaches was sufficient, without regard to other factors, to prevent him from performing the mental and physical tasks required to obtain or keep substantially gainful employment due to the severity of  his daily headaches.  Id.  Furthermore, the examiner noted that due to the Veteran's inability to be relieved of chronic severe daily headache pain, the Veteran was unlikely to be able to sustain concentration and the persistence required to complete the ordinary tasks of a job in a regular eight-hour per day, 40 hours per week, occupation.  Id.

Thereafter, the Veteran submitted a VA Form 21-8940 in November 2008 and in March 2009.  Within his March 2009 VA Form 21-8940, the Veteran stated that he was seeking weekly treatment for migraine headaches at the Ann Arbor VA Medical Center (VAMC).  See March 2009 VA Form 21-8940.  The Veteran further noted that his migraine headaches had affected his full-time employment prospects since July 1999, and he had not sought employment since June 2003 due to this disability.  Id.  

Taking the above mentioned facts into account, the Board finds a remand is necessary to obtain all updated VA treatment records from Ann Arbor VAMC.  Thereafter, the claim should be referred to the Director of the VA Compensation and Pension Service or Undersecretary for Benefits for extraschedular consideration.  See 38 C.F.R. § 4.16(b).
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records, particularly those from Ann Arbor VAMC.  

2.  The claim should be referred to the Director of the VA Compensation and Pension Service or Under Secretary for Benefits for extraschedular consideration, prior to March 22, 2012, under the provisions of 38 C.F.R. § 4.16(b).
 
3.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  

An appropriate period of time should be allowed for response.

4.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.  

The Board intimates no opinion as to the outcome of this appeal. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


